Case 1:19-cv-07148-AJN Document 11 Filed Ut/44/19. Pagelofl. 0 00

  

Pan)

| PHILLIPS

 
 

b,

i

ATTORNEYS AT LAW

45 Broapway Suite 620, New Yorn, NY icpoe
Tet: 212-248-7431 Fax: 212-901-2107 NOV 9 0 ;
| 2019

WIAIW AEYC EAAPLOYMENTATIORMEY CORA i}
PROEESSEUNAL LMHED ULABRINY CONP ALY Pe a . copes “|
“ a

 

November 14, 2019

 

BY ECF

Hon. | udge Alison i Nathan The Plaintiff's request to adjourn the

United States District ! udge Initial Pretrial Conference in this matter is GRANTED.
United States Disirict Court The Conference is RESCHEDULED to December 20, 2019
Southern District of New York at 3:15 p.m

40 Foley Square Te

 

 

 

New York, NY 10007

Re: Genevieve Wrenn vy, American Essentials aud Jordan Lipson,
Docket No.: 19-cv-07148: Preliminary Conference Adjournment Request

Dear Judge Nathan:

This office represents Plaintiff, Genevieve Wrenn, We write the Court to respectfully
request that the preliminary conference scheduled for November 22, 2019, at 3:15 p.m. be
adjourned until a date after Defendants have appeared.

Our process servers advise that Defendants were recently served, We are waiting for
them to provide us with an affidavit of service for further details. However, the time for
Defendants to answer the Complaint is still ongoing as of the date of this application.

We additionally request that the current deadlines regarding submissions prior to the
preliminary conference be adjourned accordingly.

We thank Your Honor for your kind consideration. Please contact this office should you
have any questions. ’

   

WY i
Gregory- Calliste Jr.

SO ORDE 3 aol

 

F ALISON J. Va
ED STATES DISTRICT JUDGE

 

 
